DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claim filing on September 16, 2019. Claims 9-18 are withdrawn per applicant’s request. Claims 1-8 are currently pending and have been considered as follows. 
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-8) in the reply filed on November 23, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and U.S.C. 102(a)(2) as being anticipated by NPL Universal 2nd Factor (U2f) Overview by Fido Alliance, hereinafter Fido. 
Regarding claim 1, Fido teaches an authentication method, comprising: acquiring, by a client terminal, signature information (Fido: Section 4 provides for the signature information which is created by the U2F device and is acquired by the user (client)), a first value (Fido: Section 8.1 provides for a counter as a signal (first value) to allow the U2F device to remember a count of 
wherein the signature information is obtained by signing a challenge value sent by a server (Fido: Section 4, Section 12 provide for the signature information by signing a challenge sent by the origin (server)),
Wherein the first value is used for representing a number of operations of signing the challenge value (Fido: Section 8.1 provides for a counter as a signal (first value) to allow the U2F device to remember a count of the number of signature operations it has performed), 
And wherein the authentication factor is used for representing login information of the client terminal logging in to the server (Fido: Section 4, Section 6 provide for the authentication factor for the user logging into the actual origin (server));
generating, by the client terminal, authentication information based on the signature information, the first value, and the authentication factor (Fido: Section 3, 4, 6, 8.1 provide for the authentication information  based on the signature information, the first value, and the authentication factor); and
sending, by the client terminal, the authentication information to the server, wherein the server verifies the authentication information (Fido: Section 3 and 4 provide for the authentication information to be sent to the origin (server) by the client where the origin verifies the user (U2F device))
Regarding claim 2, Fido teaches the method according to claim 1, wherein the client terminal is connected to an authentication device, and the authentication factor is stored in a single-chip microcomputer or a secure element of the authentication device (Fido: Section 3 and 10.1 . 
Claim Rejections - 35 USC § 103
      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: (FP 7.20.aia)
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fido (NPL Universal 2nd Factor (U2f) Overview by Fido Alliance), in view of Yen et al. (U.S. 9231962B1), hereinafter Yen. (FP 7.21.aia)
Regarding claim 3, Fido does not teach about the authentication factor to contain login time information explicitly. Yen teaches this limitation. Yen teaches the method according to claim 2, wherein the authentication factor comprises at least one of the following: a login time and a number of logins (Yen: Col. 4 Lines 3-8, Col. 5 Lines 52-61 provide for the authentication factor to comprise login time and also a number of login attempts that are allowed).
Fido and Yen are both considered to be analogous to the claimed invention because they are in the same field of authentication protocol and method. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fido to incorporate the teachings of Yen and provide authentication factor consisting of login time and a number of logins. Doing so would aid in providing an extra layer of protection against attacks like Man-In-The-Middle etc.

Claims 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fido (NPL Universal 2nd Factor (U2f) Overview by Fido Alliance), in view of Yen (U.S. 9231962B1), and Kobayashi et al. (U.S. 20090113010A1), hereinafter Kobayashi. (FP 7.21.aia)
 Regarding claim 4, Fido does not teach about login time information explicitly. Yen teaches the method according to claim 3, wherein the acquiring, by the client terminal, the login time comprises: reading, by the client terminal, a historical login time from the authentication device, wherein the historical login time is used for representing a login time of the client terminal successfully logging in to the server last time (Yen: Col. 5 Lines 52-61 provide for the historical login time used for representing a login time of the client terminal successfully logging into the server last time); and  
Yen does not teach about current login time used for the client terminal logging in to the server. Kaboyashi teaches this limitation about reading, by the client terminal, a current login time, wherein the current login time is used for representing a login time of the client terminal currently logging in to the server (Kaboyashi: [0077] provide for the current time read by client terminal for logging in to the server).
Fido, Yen and Kaboyashi are all considered to be analogous to the claimed invention because they are in the same field of authentication protocol and method. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fido to incorporate the teachings of Yen and Kaboyashi and provide authentication factor consisting of login time and a number of logins and logging in to the server in current time. Doing so would aid in providing an extra layer of protection against attacks like Man-In-The-Middle etc.


Yen does not teach about the historical login time is used for representing a time of performing a registration operation on the server by the client terminal, wherein in the case that the client terminal performs the registration operation on the server, the client terminal generates the login time according to the current login time. Kaboyashi teaches this limitation (Kaboyashi: [0077] provide for the current login time generated by user for registration process.).
Fido, Yen and Kaboyashi are all considered to be analogous to the claimed invention because they are in the same field of authentication protocol and method. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fido to incorporate the teachings of Yen and Kaboyashi and provide authentication factor consisting of login time and a number of logins and logging in to the server in current time and performing registration process. Doing so would aid in providing an extra layer of protection against attacks like Man-In-The-Middle and also helps with the registration process.
Claims 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fido (NPL Universal 2nd Factor (U2f) Overview by Fido Alliance), in view of Yen (U.S. 9231962B1), and Donohue et al. (U.S. 10083096B1), hereinafter Donohue. (FP 7.21.aia)
Regarding claim 6, Yen teaches the method according to claim 3, wherein the acquiring, by the client terminal, the number of logins comprises: reading, by the client terminal, a historical value corresponding to a target application from the authentication device, wherein the target 
Yen does not teach about a preset value to calculate the number of logins. Donohue teaches this limitation wherein the number of login comprises acquiring, by the client terminal, a sum of the historical value and a first preset value to obtain the number of logins (Donohue: Col. 8 lines 19-24 provide for calculating the number of login using preset values).
Fido, Yen and Donohue are all considered to be analogous to the claimed invention because they are in the same field of authentication protocol and method. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fido to incorporate the teachings of Yen and Donohue and provide authentication factor consisting of login time and a number of logins and methods of calculating the number of logins. Doing so would aid in providing a way to obtain the number of logins accurately.
Regarding claim 7, Donohue further teaches the method according to claim 6, wherein the first value is a sum of historical values corresponding to all applications installed on the client terminal and the first preset value (Donohue: Col. 8 lines 19-24 provide for calculating the number of login using preset values).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fido (NPL Universal 2nd Factor (U2f) Overview by Fido Alliance), in view of Yen (U.S. 9231962B1), Donohue (U.S. 10083096B1) and Zhao (US6035404A). (FP 7.21.aia)


Fido, Yen, Donohue and Zhao are all considered to be analogous to the claimed invention because they are in the same field of authentication protocol and method. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fido to incorporate the teachings of Yen, Donohue and Zhao to provide authentication factor consisting of number of logins and methods of calculating the number of logins using masks. Doing so would aid in providing a way to obtain the number of logins accurately and more securely using masks.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Briceno et al. (US 20140289833 A1) teaches about advanced authentication techniques and applications.
Abidin (US 20180332029 A1) teaches about method and system for user authentication. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMIN JAHIR whose telephone number is (571)272-0346. The examiner can normally be reached Mon-Fri 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        


/Y.J./Examiner, Art Unit 2432